NO. 07-12-0365-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                               DECEMBER 20, 2012
                         ______________________________


                        NORTHERN LAW FIRM, P.C. AND
                 VAN W. NORTHERN, INDIVIDUALLY, APPELLANTS

                                           V.

     YELLOW BOOK SALES AND DISTRIBUTION COMPANY, INC., APPELLEE


                       _________________________________

           FROM COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

         NO. 098953-00-1; HONORABLE W.F. “CORKY” ROBERTS, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellants, Northern Law Firm, P.C. and Van W. Northern, Individually, filed this

appeal complaining of the trial court’s summary judgment in favor of Appellee, Yellow

Book Sales and Distribution Company, Inc. Pending in this Court is an agreed motion

signed by both parties in which they represent the trial court committed reversible error

by granting summary judgment when a fact issue existed. They request the trial court’s

judgment be reversed and the cause remanded for a new trial.
       Pursuant to Rule 43.2(d) of the Texas Rules of Appellate Procedure, we grant

the motion. 1    Accordingly, the trial court’s judgment is reversed and the cause is

remanded to the trial court for further proceedings.



                                                    Patrick A. Pirtle
                                                        Justice




1
 See also Tex. R. App. P. 42.1 (Notes and Comments) (noting that a new trial may not be ordered by
agreement of the parties absent reversible error.

                                                2